Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 1 of 24 PageID #: 253



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

United States of America
       v.                                                                                     Case No. 96-cr-205
Younes Kabbaj

                MOTION/PETITION FOR WRIT OF ERROR CORAM NOBIS

         Introduction (quoted from 10-cv-2274-RWT, Docket #15, District of Maryland)

   “Federal courts have the authority to grant relief from a conviction via a writ of error coram nobis after the
   expiration of a sentence.” United States v. Bazuaye, 2010 WL 4366456, *1 (4th Cir. Oct. 28, 2010) (citing
   28 U.S.C. § 1651). “Traditionally, the writ is available only to remedy ‘factual errors material to the validity
   and regularity of the legal proceeding itself.’” Id. (quoting Carlisle v. United States, 517 U.S. 416, 429
   (1996)). “Because the writ is an extraordinary remedy that should issue only under circumstances compelling
   such action to achieve justice, an error of the most fundamental character must have occurred to warrant
   issuing the writ, and no other remedy may be available.” Id. (quotations and internal bracketing omitted).
   “The Supreme Court has observed that ‘it is difficult to conceive of a situation in a federal criminal case
   today where a writ of coram nobis would be necessary or appropriate.’” Id. (quoting Carlisle, 517 U.S. at
   429). In order to obtain a writ of error coram nobis, a Petitioner must demonstrate that “(1) a more usual
   remedy is not available; (2) valid reasons exist for not attacking the conviction earlier; (3) adverse
   consequences exist from the conviction to satisfy the case or controversy requirement of Article III; and (4)
   the error is of the most fundamental character.” Id. (quotation omitted). Although this writ appeared to have
   been eliminated in 1946 when Federal Rule of Civil Procedure 60(b) was amended to “abolish[] writs of error
   coram nobis and other common law forms of relief from judgment,” the writ “rose phoenix-like from the
   ashes of American jurisprudence through the benign intervention of the Supreme Court in United States v.
   Morgan, 346 U.S. 507 (1954).” United States v. Balistrieri, 606 F.2d 216, 219 (7th Cir. 1979). In Morgan,
   the Court found that although the writ had been abolished in civil cases, it was available in criminal cases
   when 28 U.S.C. § 2255 was inapplicable. The Court, however, did not clearly announce which rules of
   procedure should govern coram nobis proceedings. The Court found that a writ of coram nobis “is a step in
   the criminal case and not, like habeas corpus where relief is sought in a separate case and record, the
   beginning of a civil proceeding.” Morgan, 346 U.S. at 506, n.4. The Court maintained that “[w]hile at
   common law the writ of error coram nobis was issued out of chancery like other writs . . . the procedure by
   motion in the case is now the accepted American practice.” Id. The Court found that a motion for the writ “is
   of the same general character as one under 28 U.S.C. § 2255.” Id. This language has led to disagreement
   among the Circuit Courts as to whether the civil rules or the Rules Governing § 2255 Proceedings should be
   applied for, among other things, obtaining discovery. On the one hand, certain courts maintain that actions
   arising under a coram nobis petition are not governed by the Federal Rules of Civil Procedure because the
   writ is separate and distinct from civil matters. For example, the Ninth Circuit maintains that “a petition for
   the writ of coram nobis is a step in the original criminal proceedings, not the beginning of a separate civil
   action.” Telink, Inc. v. United States, 24 F.3d 42, 46 (9th Cir. 1994). As such “[a] petitioner resorting to the
   coram nobis petition seeks to vacate a wrongful criminal conviction; this right differs inherently from the
   types of substantive rights sought by plaintiffs in purely civil actions.” Id. The Ninth Circuit concludes that
   “[t]he coram nobis petition and a civil action are not of like character.” Id. On the other hand, the First, Sixth,
   and Seventh Circuits maintain that although “a coram nobis motion is a step in a criminal proceeding, [it] is,
   at the same time, civil in nature and subject to the civil rules of procedure.” Balistrieri, 606 F.2d at 221; see
   also Trenkler v. United States, 536 F.3d 85 (1st Cir. 2008); United States v. Johnson, 237 F.3d 751 (6th Cir.
   2001). In Balistrieri, the Seventh Circuit addressed whether on a motion for writ of error coram nobis a
   district court should apply the Federal Rules of Civil Procedure or the Rules Governing Section 2255
   Proceedings. Id. at 218. The court found that a district court can draw from both sets of rules and held that
   “[i]t is within the district court’s discretion to apply the appropriate rules on the basis of facts in each case.”
   Id. at 221; see also Trenkler, 536 F.3d at 94 (“Given the lessons of history, we are convinced that coram
   nobis proceedings are best seen as hybrids—quasi-civil and quasi-criminal. On this view, the denomination
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 2 of 24 PageID #: 254



   of the nature of a given petition calls for a functional analysis rather than for doctrinal rigidity.”). The Seventh
   Circuit maintains that §2255 rules are “highly persuasive in deciding how coram nobis motions should be
   conducted.” Balistrieri, 606 F.2d at 221. The case law demonstrates that a petitioner in a coram nobis
   proceeding is allowed some form of limited discovery. A majority of courts appear to grant courts the
   discretion to determine whether the civil rules or the Rules Governing § 2255 Proceedings should apply. As
   such, the best approach appears to be one that rejects any type of “doctrinal rigidity” and allows a court to
   determine whether and to what extent discovery is appropriate based on the case before it.”

       01. This Court has subject matter jurisdiction over this proceeding under the All Writs Act,

28 U.S.C. § 1651, and under 18 U.S.C. § 3231. The All Writs Act provides that federal courts

“may issue all writs necessary or appropriate in aid of their respective jurisdictions and agreeable

to usages and principles of law.” 28 U.S.C § 1651(a). Among other things, the All Writs Act fills

“the interstices of the federal post-conviction remedial frame work,” and an individual may

petition a district court to vacate a prior conviction under the All Writs Act where certain criteria

are met. See U.S. v Crowell, 372 F.3d 790, 794-95 (9th Cir. 2004).

       02. Several Circuits have recognized that petitions for coram nobis under the All Writs Act

may provide post-conviction relief. The Ninth Circuit has found that petitions for coram nobis

under the All Writs Act can provide relief for persons who have grounds to challenge the validity

of their conviction but are not eligible for habeas relief under 28 U.S.C. 2255 because they are not

in custody. Matus-Leva v U.S., 287 F.3d 758, 760 (9th Cir. 2002).

       03. The coram nobis writ allows a court to vacate a conviction where the petitioner

established that: (1) a more usual remedy is not available; (2) valid reasons exist for not attacking

the conviction earlier; (3) adverse consequences exist from the conviction sufficient to satisfy the

case or controversy requirement of Article III; and (4) the error is of a fundamental character. Id.

(the “4 Prongs of Coram Nobis”). The Petitioner’s has satisfied the 4 Prongs of Coram Nobis to

be entitled to coram nobis, including that he has no other means of challenging the conviction, he

has valid grounds for not challenging the conviction sooner, he continues to face adverse

consequences if the conviction is not overturned enough to satisfy the case and controversy
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 3 of 24 PageID #: 255



requirement of Article III, and the conviction is legally defective and fundamentally erroneous as

a matter of law.

STATEMENT OF CLAIM

       04. Petitioner incorporates via reference, the attached affidavit describing the background

of this dispute going back until at least 1987, which is when the government violence, threats,

entrapment plots first began.

       05. Petitioner was illegally arrested in the instant case by the DEA on February 13th, 1996

(the “DEA Case”). The illegal misconduct engaged against petitioner by federal officials starting

since the DEA Case, was never reviewed by a federal court until the petitioner was again illegally

arrested by the FBI on March 7th, 2016 as documented in District of Delaware Case No. 16-cr-28,

which was transferred to Eastern District of Pennsylvania “EDPA” and assigned Case No. 16-cr-

365 before being appealed to Third Circuit in Appeal No. 17-2025, 18-1302 and 19-1605 (these 2

District Court cases and three Appeals are thereby collectively referred to herein as the “FBI

Case”). It is only through the FBI Case that petitioner was able to confirm that the misconduct

originally engaged in the DEA Case is itself a direct violation of 18 USC 4241 (as confirmed by

Judge Conti in the FBI Case on 2/6/2019), Rule 11 of the FRCP and other federal laws, Fourth

Amendment prohibition upon illegal search and seizure, and other grounds (as also confirmed by

Magistrates Mary Pat Thynge, Michael G. Harvey, and Richard Lloret, and District Court Judge

Kearney). For that reason, petitioner incorporates via reference as if set forth herein, the entirety

of the dockets and all filings made by petitioner in the FBI Case.


       06. The rulings issued in the FBI Case thereby make it clear that petitioner could not have

entered a voluntary plea in the DEA Case for the same reasons he did not enter a voluntary plea in

the FBI Case. Petitioner has been under constant threat of violence from federal officials since
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 4 of 24 PageID #: 256



1987 and those threats were never restrained, resolved or even adjudicated to be crimes by the

same court. The government instead claims that petitioner is “hallucinating” these threats and

thereby suffering from “schizophrenia” and “delusional disorder” since at least 1987 (when the

“delusions” allegedly began), in which case the government is instead alleging that the involuntary

plea resulted from a violation of 18 USC 4241 rather than a violation of Rule 11.


       07. To further complicate matters, the Court in the FBI Case has additionally ruled that

even if petitioner is not hallucinating the threats being directed against him by the government,

that it is still somehow legal for Federal Officials and their constituency (to include the LGBT) to

threaten violence against petitioner because he is himself not employed as federal official or

member of the LGBT (as documented in the 2255 petition attached in Appendix C1, Pg.153). And

to top it all off, the court in the FBI Case further ruled that petitioner cannot even respond by

threatening to injure the reputation of the federal officials targeting him, because that is now a

crime under the federal threat statutes after the court ruled that the type of injury being threatened

by petitioner is no longer an element of the threat statutes (thereby making threats to injure

reputation a new federal crime created directly by the judge). Petitioner already suspected that

such a ruling was brewing since the DEA Case because he was fully aware that if he attempted to

expose the rogue federal agents committing crimes against petitioner (in order to destroy their

reputations), that the government would absolutely retaliate by framing petitioner for his “threat

to injure reputation” in violation of his First Amendment rights (which is conduct that is now

affirmed to be a federal felony as per the rulings issued by the Court in the FBI Case).


       08. These unprecedented “First Amendment” and other rulings issued in the FBI Case

thereby affirm that even if petitioner was illegally threatened with violence in both the DEA Case

and FBI Case to get him to enter an involuntary guilty plea, that this activity is not a violation of
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 5 of 24 PageID #: 257



Rule 11 or any federal threat statutes because there are now two different standards for application

of the First Amendment, one standard for federal officials and the LGBT (which allow them to

issue threats of violence against petitioner and his family to deter him from attempting to defend

against their crimes), and a different standard for the Muslim petitioner (whereby if he attempts to

expose these crimes in order to injure the reputation of the federal officials committing them, that

this is itself a federal felony offense punishable by up to 10 years in prison). Thus the rulings in

the FBI Case confirm what petitioner suspected (and feared) since the advent of the DEA Case,

which is that if petitioner had discloses the crimes committed against him by the DEA to thereby

injure their reputations, such whistleblower activity would have certainly been met with all the

crimes thereby committed against him in the FBI Case (to include prosecution for a federal “threat”

charge for merely disclosing that he is being subjected to illegal threats of violence by federal

officials and the LGBT).


ILLEGAL PARALLEL CONSTRUCTION


       09. The petitioner is also a victim of an illegal federal law enforcement scam known as

“parallel construction,” which is an unconstitutional law enforcement methodology documented

in Appendix C1, Pg.150. The federal investigation against petitioner and his father was illegally

initiated by the State Department and CIA in 1987 after petitioner reported a CIA asset in Morocco

named Joseph McPhillips as having attempted to molest him. As a result of that incident, the

federal authorities thereby attempted to cover-up that scandal by subjecting petitioner’s father to

illegal surveillance as part of an attempted terrorism entrapment scheme meant to retaliate against

them for reporting the attempted molestation in 1987. At the same time the FBI was illegally

targeting petitioner’s father approximately 1987, the DEA simultaneously recruited the 15-year

old petitioner into a DEA Explorer Program for children (without permission from his parents) to
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 6 of 24 PageID #: 258



also attempt to entrap petitioner into a federal terrorism conviction and resulting life sentence

(especially if the entrapment plots against his father failed, which they did).


       10. The plot to entrap petitioners father into a terrorism case failed, but the plot to entrap

petitioner into a preliminary drug conviction (on the path towards and attempted terrorism

conviction) succeeded after the DEA instructed petitioner at 15 years old that it was acceptable for

federal agents to deal drugs and commit crimes in order to get information about bigger crimes.

As a result of this illegal advice given by the DEA to a child, by 1996 the petitioner had engaged

in sporadic low-level crimes (to include electronic “hacking,” and also selling small quantities of

drugs) to thereby obtain information on murders and terrorism. This is a common practice in the

DEA and other agencies (as is clearly demonstrated by the “Fast and Furious” investigation tactics

which drew much scrutiny from the public), and so they are the ones who illegally taught petitioner

that it was alright to deal small quantities of drugs and to commit other minor crimes in order to

obtain information on bigger crimes such as murder (and obviously terrorism).


       11. By approximately 1993, the DEA was already aware that petitioner had infiltrated one

of their major investigations after petitioner disclosed this to them, and thus it is clear that

petitioner was illegally placed under surveillance at approximately 17 years of age as part of the

“parallel construction” would use to create an illegal justification to arrest him in 1996 (on the path

toward a larger parallel construction attempting to entrap him into involvement with terrorism).

This is obvious based upon the fact that when petitioner was arrested in 1996 on the instant case,

he immediately offered to cooperate on the numerous homicides he witnessed, but his cooperation

was illegally blocked because they intended to imprison him with Sheikh Omar Abdel Rahman for

the specific purpose of attempting to complete the illegal sting operation attempted against his

father (which was not successful). If the DEA had allowed petitioner to cooperate, he would not
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 7 of 24 PageID #: 259



have spent one day in jail. If he was not sent to jail, then it would be impossible to place him into

contact with Sheikh Rahman to continue the illegal terrorism entrapment plot originally conceived

against his father.


        12. Thus at the time when the DEA illegally prohibited petitioner from being allowed to

cooperate in the murder investigations (and obviously wear a wire to directly record the murderers

admitting to these serious crimes), they were fully aware that the petitioner was a former Explorer

in their program as documented in the 18 USC 3500 materials submitted to petitioner in this matter

(Appendix D, Pg.216), which confirm that cooperating witness Asfand Ghazi directly alerted DEA

Special Agent Donald Baily of petitioner’s involvement in the Explorer program as clearly

recorded in his hand-written 3500 notes which state “Younes used to work for DEA, took a course

here.” If Special Agent Donald Baily was not aware of petitioner’s involvement with the DEA

Explorer program prior to the arrest of Asfand Ghazi, they he certainly became aware of it after

the arrest when Ghazi told them everything about it and when petitioner also informed one of his

friends in the DEA about his illegal arrest.


        13. Furthermore, the petitioner even attempted to pursue a diminished capacity defense as

a result of the illegal actions committed by the DEA and others in this matter, and the court refused

to allow petitioner to explore these issues in a hearing (including pursuant to 18 USC 4241) to

thereby allow him to demonstrate how all these crimes committed against petitioner by the DEA

(before he was even arrested by them) clearly contributed to the illegal frame-up plot they devised

to try and cover it all up starting since at least 1996. Since petitioner was hanging out with the

command structure of the DEA for approximately 6 years prior to his arrest in 1996, there can be

no doubt that the DEA Case was a clear result of parallel construction, especially since the FBI

falsely affirmed all these facts to be a “schizophrenic delusion” starting since immediately
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 8 of 24 PageID #: 260



following the 911 attacks (despite all the evidence to the contrary, which all courts have refused

to acknowledge as existing in reality).


       14. The entirety of the DEA Case was thereby the result of an illegal “parallel construction”

and thus it is a Fourth Amendment violation that requires the entire case to be affirmed as “fruit

of the poison tree.” Thus it is clear that the moment that federal authorities were tipped off that

petitioner and his father were witnesses against one of their illegal pedophile operations in

Morocco, they deemed petitioner to be a “national security” threat simply because he was the

victim of an illegal attempted molestation. They then plotted to silence petitioner and his father

by trying to illegally imprison them starting since approximately 1990. Although the government

eventually failed in their attempts to illegally entrap petitioner’s father into a falsified terrorism

investigation, they instead settled with entrapping petitioner into both the DEA Case and the FBI

Case (and the illegal State prosecutions which occurred in between). The constant framing of

petitioner in numerous State/Federal cases starting since 1996 cannot be merely just a coincidence.


THE DEA CASE


       15. In the instant case, the DEA arrested petitioner for contributing $1,000 to a minor drug

transaction, and then immediately upon his arrest when petitioner offered to wear a wire and solve

numerous unsolved homicides he witnessed, the DEA immediately blocked it and refused to allow

petitioner to cooperate because they already knew that the source of their prosecution was an illegal

“national security” parallel construction investigation which started in 1987 (and they did not want

petitioner to once again report that original crime that provoked the dispute to the federal

authorities that illegally arrested him in 1996). Thus the decision by the DEA to refuse to allow

petitioner to cooperate and solve numerous murders he witnessed from approximately 1991 to
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 9 of 24 PageID #: 261



1996 is clear evidence that there is an underlying “parallel construction” still ongoing from at least

1987 to present. The reason why the DEA wanted to ensure that petitioner was illegally sent to

jail despite his clear innocence, is because the agents who were running the terrorism entrapment

plots against petitioner’s father were hoping to use any such illegal imprisonment to thereby place

petitioner into direct contact with the same person they were using to try and entrap his father,

which is an individual by the name of Sheikh Omar Abdel Rahman (the spiritual leader of Al-

Qaeda).


       16. The refusal by DEA to allow petitioner to cooperate thereby led to an exchange of

threats between petitioner, the arresting agents and their supervisors (who petitioner was friends

with via the DEA Explorer program). The DEA thereby made it clear to petitioner that if he

attempted to expose the government plot engaged against him and his father since 1987, that they

would “lock him up and throw away the key” (which is a threat issued to him on numerous

occasions, to include as recently as 2013). The DEA Agents who arrested petitioner further

demonstrated knowledge of petitioner’s family in Morocco (which was information only known

to the Agents directly involved in the Explorer Program), which petitioner took to also be a threat

of violence against his family. And finally, these rogue agents in the DEA informed petitioner that

his father was “lucky” to be free himself, but that could “change” if he kept attempting to deny

guilt by informing upon his friends in the DEA directly to the Court. As a result of all the illegal

threats and illegal actions taken against petitioner both before and after his arrest in the DEA Case

(to include prohibiting the petitioner from cooperating to solve homicides despite only being

arrested for a low-level drug charge), the petitioner was thereby illegally threatened into entering

an involuntary plea.
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 10 of 24 PageID #: 262



        17. After the DEA used illegal threats to force petitioner to plead guilty to a crime he

clearly did not commit in 1996, at least one of the DEA Agents involved in the plot had cold feet

and eventually leaked an exculpatory audio recording to petitioner that completely disputed the

entirety of the DEA’s theory of prosecution in the case. A summery of the theory used by the

DEA to justify his extreme prosecution is as follows:


        18.   Co-defendant Asfand Ghazi made a deal with a DEA informant to purchase

approximately 150 grams of heroin for $10,000. Ghazi did not have the cash, so he went to his

drug customer named Robert to “front” him the $10,000, but Robert didn’t have the full amount

and so he only gave Ghazi $5,000. Ghazi then approached petitioner asking for him to repay a

prior debt of $4,000 to him (for which he would not have gotten any drugs in return), but petitioner

could only gather $1,000 to give him as payment on the prior $4,000 debt (thereby reducing the

debt to $3,000). When Ghazi made the appointment to go do the drug deal, he asked petitioner to

fetch a digital scale he left at petitioner’s home prior to a previous trip he took to Pakistan (because

he didn’t want his family to find the scale while he was away). Petitioner was busy at the time so

he could not fetch the scale prior to when Ghazi went to Manhattan to pick up the drugs, but he

promised Ghazi that he would drop off the scale later in the evening when he returned from

Manhattan.


        19. Petitioner believed that Ghazi was going to Manhattan to be arrested because he

already identified the drug transaction to be a DEA sting, and so petitioner made plans to instead

go out on a double-date with his friend Joey Gambetta and two girls whom they were going to take

to a nightclub that evening. When Ghazi called petitioner back to inform him that he received the

drugs, petitioner was upset (and this is captured on the audio recording made by the DEA of that

call) because Ghazi was now imposing upon the plans that he made with his friend Joey Gambetta
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 11 of 24 PageID #: 263



and the girls that were waiting for petitioner to pick them up, as petitioner was now being diverted

to instead go retrieve the scale and drop it off to Ghazi (who claimed to need it in order to weigh

out the drugs he was intending to give to Robert, the actual customer of the drugs). Petitioner then

contacted the girls to tell them he would be late to pick them up, at which point he went to retrieve

the scale to bring it to Ghazi and those conversations were clearly also recorded by the DEA (which

they refused to provide these recordings to petitioner as well). When petitioner arrived at Ghazi’s

home, it is clear that he was never the recipient of any drugs because he never attempted to take

possession of any drugs, nor did he even wish to see the drugs or come anywhere near the drugs

(and the video recordings of that event were also illegally withheld from petitioner). All petitioner

did was ask Ghazi to come down to pick up his scale because he was in a hurry to go pick up the

girls who were still waiting outside on the street. Petitioner and his friend Joey Gambetta were

then arrested for no reason whatsoever, as neither of them had anything to do with the drug deal

that Ghazi was seeking to consummate with his customer Robert. The DEA immediately released

Joey Gambetta, but they refused to release petitioner and instead framed him for the drugs that

were supposed to go to Robert.


       20. At some point after Ghazi was arrested (and before petitioner was arrested), the actual

customer of the drugs (Robert) actually called Ghazi in a phone call recorded by the DEA to

thereby ask about his drugs. Ghazi immediately informed Robert that he “lost” the money Robert

gave him literally just 1 hour before Ghazi arrived in Manhattan to purchase the drugs, and Ghazi

also quickly hung up the phone on Robert to prevent the conversation from continuing. If that

recorded conversation had been allowed to continue, it would have clearly confirmed that Robert

intended to receive at least 150 grams of heroin from Ghazi for the $5,000 down payment he

provided immediately before Ghazi departed to pick up the drugs for him. Since the DEA were
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 12 of 24 PageID #: 264



already illegally targeting petitioner for arrest because of the “parallel construction” investigation

initiated against him and his father since 1987, they immediately covered up the existence of the

actual customer named “Robert” and instead illegally framed petitioner as the sole recipient of the

drugs Ghazi sought to purchase. Of course, that plot could only be successful if the DEA also

illegally withheld the exculpatory “Robert” tape from petitioner, and they also needed to instruct

Ghazi to lie on the stand and deny the existence of Robert once petitioner’s attorney asked about

him. When petitioner’s attorney finally got Ghazi under oath and asked him if he had spoken to

his other customer after being arrested by the DEA, he knowingly lied under oath (and it is also

clear the DEA instructed him to do that, because they are the ones who recorded the conversation

with Robert to know he exists). Once Ghazi lied, petitioner surprised them all by springing the

exculpatory “Robert” tape to thereby prove the illegal conspiracy to frame him.


       21. Despite this substantial exculpatory evidence and the extraordinary “Perry Mason”

moment in the court when Ghazi was caught lying under oath lying about his conversation with

Robert, the Court refused to credit the fact that the governments entire theory of the case

completely collapsed and instead charged petitioner with conspiring to distribute the entire 150

grams (which even the Court knew was supposed to go to Robert). Petitioner and his attorney are

really the only persons who realized the extreme significance of the crime that had just occurred

in Judge Korman’s courtroom, and so petitioner had the foresight to immediately secure the audio

recording of that entire hearing because it would certainly become relevant at some later point in

time. This retrieval of the critical audio recordings of this hearing was a lucky break for petitioner,

because when he returned to the Court years later to retrieve the remainder of the recordings for

all the other hearings, he was subsequently informed by the Court that all recordings of all hearings

were destroyed. By a miracle of g-d the petitioner preserved this critical evidence that he can now
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 13 of 24 PageID #: 265



submit to the public to prove he was completely and illegally framed in the original drug case,

regardless if the court refuses to do the right thing and eliminate this falsified conviction from

petitioner’s record.


        22. Thus because petitioner received the exculpatory audio tape from a mole in the DEA

after he had already pled guilty, he could not withdraw the plea without disclosing how he received

the evidence which clearly proved that he did not commit the crime for which he was wrongfully

framed. Just seeing the content of the exculpatory evidence scared petitioner so much because it

was then that he realized the illegal threats to frame petitioner were more than credible. Petitioner

decided that the safest thing to do to protect his family from these crimes, is to merely go to prison

and serve the sentence imposed by the court until such time as he could learn more about the full

nature of the threats being directed against him (as he feared illegal violence may be directed

against his family, to include his uncle who was a high-ranking military leader in Morocco at that

time). Since petitioner still had not obtained any conclusive proof that the incident which occurred

in 1987 was directly linked to the illegal frame-up by the DEA in 1996, or that his friends in the

DEA had themselves subjected him to the parallel construction by having another group of Agents

illegally arrest petitioner (until after he went to work for the same corporation that he came into

dispute with in 1987). Petitioner also did not understand the significance of the Court specifically

recommending that petitioner be sent to serve his sentence in Rochester FMC until after he found

himself praying side-by-side with Sheikh Omar Adbel Rahman at that same facility (despite the

fact that the FBI had already tried to entrap petitioners father into a terrorism conviction with

Sheikh Rahman without success).


       23. Without belaboring all the misconduct that thereby followed as documented in the

attacked Appendix, the illegal threats of violence only continued to increase to the point whereby
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 14 of 24 PageID #: 266



after the 911 attacks, the FBI, DEA and CIA (and the three overarching terrorism organizations

that control them, as documented in the attached affidavit) all started threatening petitioner with

bio-WMD holocaust against all Muslims if he disclosed these crimes which were committed

against petitioner starting since 1987. This caused petitioner to respond with counter threats and

as a result the FBI, DEA and CIA all decided that the best way to cover up this entire scandal, is

to illegally impose a falsified history of “schizophrenia” and “delusional disorder” upon petitioner

starting immediately following the 911 attacks (and continuing until this day). Anytime petitioner

attempts to report any of the crimes he witnessed starting since 1987, the feds would illegally

commit petitioner to a hospital upon a claim that he is hallucinating all the murders and other

crimes he witnessed (and also hallucinating all the illegal threats of violence being directed against

him, his family and all Muslims).


       24. Thus from 2001 to 2005, the feds orchestrated for petitioner to be illegally committed

to a hospital (and brutally tortured) on 5 different occasions (for approximately 2-3 weeks each

time). When these hospitalizations didn’t work to deter petitioner from continuing to investigate

these crimes, the DEA, FBI and CIA escalated their crimes by parallel constructing a veritable

tsunami of falsified and fraudulent criminal cases against petitioner from 2005 to present. In every

single false case filed against petitioner from 2005 to present (a total of 4 criminal prosecutions

and one violation of supervised release prosecution), the government modus operandi was the

same in that they always start off by refused to allow petitioner to defend himself based upon a

claim that he was “incompetent” and suffering from a “substantial history of schizophrenia and

delusional disorder” going all the way back to his time when he “hallucinated” the molestation

attempted against him in 1987. Every time the government attempted this scam, petitioner

demanded to have a competency hearing where he can cross-examine the government doctors and
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 15 of 24 PageID #: 267



also present the evidence proving that he is not suffering from “delusions,” and the

government/courts typically delay the hearing until it is impossible to delay it any further upon

which time they evade the hearing by simply allowing to petitioner to proceed PRO SE despite

simultaneously finding him to be incompetent. When these competency crimes were being

committed in State prosecutions taking place from 2005 to 2015, they were not covered by 18 USC

4241, but once the dispute went federal again with the FBI Case in 2016, 18 USC 4241 thereby

became the operative statute to govern such matters.


       25. When petitioner threatened to respond to these continued crimes by engaging a press

conference in the Middle East at the end of March 2016 (which would have destroyed the ability

of both a Republican or Democratic candidate to win the election), the FBI thereby again retaliated

by filing a falsified federal criminal complaint against petitioner in the FBI Case, whereby they

again returned to accusing petitioner of “hallucinating” everything he witnessed going all the way

back to the attempted sexual molestation which occurred in 1987. The court in the FBI Case

thereby found petitioner to be suffering from “schizophrenic delusions” in the hearing which took

place on 7/15/2016, and when petitioner responded by threatening to sue the public defenders for

deliberately orchestrating for him to be sent to a federal psychiatric facility for his competence to

be “restored,” the court thereby immediately reversed the incompetency ruling issued on 7/15/2016

and found petitioner competent again by the next hearing (without any proper review of the alleged

claims of “delusion” pursuant to 18 USC 4241 to determine the exact how the government is

alleging that they are impacting petitioner’s ability to pursue a logical defense).


       26. Based upon the finding of incompetency issued on 7/15/2016, the court also ruled that

the illegal threats directed at petitioner (to include at least one email from a federal agent who was

threatening to kill petitioner), were all part of the “schizophrenic delusions” that went all the way
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 16 of 24 PageID #: 268



back to 1987. This is clearly documented on the transcripts of the court record, as when petitioner

filed a motion to dismiss the indictment for selective prosecution because the FBI was refusing to

prosecute the persons who were sending him threats of violence starting since 1987, the court

responded that it was legal for federal officials and/or the LGBT to threaten petitioner with

violence because he is himself not employed as a federal official or member of the LGBT. When

the court asked petitioner if he was being threatened with violence to take a plea, the petitioner

clearly informed the court that he was being threatened with violence to plead guilty and the court

basically discounted that testimony and refused to credit it based upon the prior rulings alleging

that everything petitioner witnessed since 1987 is all a delusion (or otherwise not a crime). Thus

the court violated numerous rules, statutes and precedents because once the court declared on

7/15/2016 that petitioner was incompetent, the proceedings clearly could not lawfully be allowed

to continue until competency was restored (and it could not be restored without the court allowing

petitioner to have a hearing under 18 USC 4241 to dispute the “schizophrenia” reports that were

being generated by the court starting with the EDNY probation department assigned to supervise

petitioner following his release from the illegal imprisonment on the DEA Case in 1998).


       27. This illegal misconduct is still ongoing, as the most recently forged “schizophrenia

diagnosis” was manufactured against petitioner as recently as 3/19/2018.         When petitioner

responded to that additional forged report by again demanded a hearing pursuant to 18 USC 4241

to call the government doctor under oath to dispute the diagnosis, the court again denied that

motion on 2/6/2019 by essentially declaring that petitioner’s competency will remain in “dispute”

for the remainder of his life (in complete violation of nearly all of petitioner’s constitution

protections). With that ruling on 2/6/2019 which represents the only “final” ruling on competency

to have been issued since the DEA Case in 1996, the petitioner can finally move forward with this
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 17 of 24 PageID #: 269



attack upon the conviction he incurred in the DEA Case because the judiciary is now admitting

that competency is not required in order to enter a plea. Petitioner can thereby justify this writ

under a myriad of legal theories to include affirming that not only was his 1996 conviction illegal

under Rule 11, but that it was also illegal under 18 USC 4241 (in light of the judiciaries ruling of

“permanent” incompetency since 1987), and also the Fourth Amendment pursuant to illegal

application of a parallel construction against petitioner starting since 1987.


       28. To complicate matters, petitioner remains under threat of violence after a terrorist

attack threatened by Al-Qaeda was essentially provoked to occur by the FBI directly after they

illegally detained petitioner to prevent him from conducting the press conference concerning

Sheikh Rahman that Al-Qaeda was demanding. Even after his release in 2017, the petitioner

continued to receive threats of a terrorist attack being planned for 3/14/2019, and so he posted the

threat on his website prior to that attack (as documented in the Appendix C1, Pg.125). The persons

threatening petitioner followed through on the attack on that specific date, and petitioner thereby

documented the entire procedure on the internet for the entire world to see.


       29. Furthermore, petitioner can trace at least four of his direct friends that were murdered

by the government after becoming witness to these crimes and how they related to the illegal sting

operations conducted against his petitioner and his father (to include Raoul Campana, Syed Farooq

Ahmed, Max Madrigal and Mohamed Zhiri). The government further threatened petitioner that

they were going to give him an “anniversary present” to punish him for the 6/11/2016 attack

against the LGBT, and so the government also symbolically murdered Sheikh Rahman on

2/18/2017 (on the one-year anniversary of the email which was used to illegally imprison petitioner

in the FBI Case). In this unprecedented environment of brazen and extreme threats, kidnappings,
Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 18 of 24 PageID #: 270



tortures, assassination and terrorism plots, it was never possible for petitioner to enter any

voluntary plea since the threats first started in 1987.


RELIEF REQUESTED


       30. Petitioner requests that the court assign him counsel to assist with this instant petition

as it concerns a matter of extreme public importance involving threats of WMD terrorism being

directed against petitioner and other innocent Muslims, and acts of terrorism and assassination

being directed against others (all of which is alleged to be a complete “schizophrenic delusion” by

the government despite the substantial and unprecedented evidence provide by petitioner in the

appendix attached to this petition to thereby confirm that this is not a hoax pleading). Since the

court in the FBI Case has engaged numerous provocative and unprecedented interpretations of law

in this long-term dispute, these rulings clearly apply to the related DEA Case (under the “law of

the case” doctrine) because petitioner cannot be deemed competent by the judiciary in one

jurisdiction, yet simultaneously incompetent in another (nor could it be legal for people to threaten

him in one jurisdiction, yet illegal for people to threaten him in another). These legal issues

involving the First Amendment, the Fourth and Fifth Amendment, the 8th Amendment and other

extreme deprivation of petitioner’s constitutional rights, certainly demand assignment of counsel,

discovery and a substantial hearing to investigate this extreme and unprecedented scandal.


Submitted 4/1/2019

/s/ Younes Kabbaj
         Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 19 of 24 PageID #: 271

THIS IS THE MASTER APPENDIX COMPILED FOR ALL RELATED CASES

Appendix A1 – The Islamic Mission of America
Pg.001   Book - Gatherings in Diaspora
Pg.016   Book - Black Pilgrimage to Islam
Pg.022   Book - Muslim Communities in North America
Pg.027   Article - Dar Ul Islam Movement
Pg.030   Article - Tribute from Daoud Haroon
Pg.046   Article - Moslems Observe Day of Sacrifice - NY Times
Pg.047   Article - Aramco Magazine
Pg.048   Article - Mother Khadijah - NY Times
Pg.049   Transcripts - Rodney Hampton-El
Pg.059   Article - Terrorism Investigation
Pg.060   Sheikh Letters
Pg.082   Invitations/Telegrams
Pg.100   Pictures
Pg.125   Certificates

Appendix A2 – The Islamic Mission of America
Book: Al-Islam The Religion of Humanity

Appendix A3 – The Islamic Mission of America
Book: Islam The True Faith

Appendix A4 – The Islamic Mission of America
Pg.001   Magazine - The Islamic News
Pg.025   Attica Lawsuit
Pg.041   Flyers
Pg.053   Kabbaj Letter
Pg.054   Awards
Pg.056   Sheikh Daoud Passport

Appendix B1 – The American School of Tangier
Pg.001 Article - PrinceMoulayRachidDedicatesAmericanSchoolInMarrakesh.pdf
Pg.002 Emails exchanged between myself and “Cilvarings” where I provided him samples of my music which he possibly stole from
       me to include in the so-called “Wu-Tang secret album. I gave him my beats to use in a public album, not a secret album, and
       when we had the falling out I warned him not to use my music or I would beat him up. He told me that he would not use my
       music, but I have never been able to hear the secret album to confirm that he didn’t try to disrespect me and my hip-hop
       mafia by trying to steal my music.
Pg.007 Article describing AST’s illegal firing of Cilvaringz’ wife, which provoked him to try and blackmail the school with the
       following email on 2008-06-08
Pg.012 “Anonymous” email from “Cilvaringz” attempting to blackmail the school with a threat to go public concerning their various
       financial crimes
Pg.014 Emails with “Cilvaringz” apologizing to me after I traced the anonymous email to him
Pg.016 School Memo accusing the former Headmaster of “hacking” the school. It was common for AST officials to falsely accuse
       anyone they are in conflict with, of hacking them
Pg.017 Email written by Mark Simpson admitting he lost his USB in the school, where it was later found by an employee and illegal
       pornography belonging to Simpson was found on the USB. He later falsely claimed that his personal pornography files were
       obtained through some “hacking” by unknown means, when his email makes it clear he lost his USB without any hacking.
Pg.018 Email by AST terminating another Headmaster named Mark Fish, and falsely accusing him of psychological disorders. It is
       common for AST officials to falsely accuse people of psychological disorders after they fall into conflict with them
Pg.020 Email from myself to AST discussing the Sheikh Rahman situation, which they used as a premise to file false “terrorism”
       charges against me.
Pg.022 Letter from AST illegally firing the British Consul Mohamed Zkhiri from the Board because he refused to commit crimes
       against me on their behalf. AST asked numerous persons to commit crimes against me and when they refused, they were
       fired.
Pg.023 Letter from AST published to all the parents/children/employees of the school
Pg.024 Email from the US Embassy to Simpson, proving that the US Embassy was directly involved in the effort to have me (a
       United States citizen) illegally and falsely arrested in Morocco.
         Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 20 of 24 PageID #: 272
Pg.025 Letter from AST to the King of Morocco
Pg.027 Minutes of AST Board Meeting
Pg.029 Email I sent to Hillary Clinton and Ambassador Robert P. Jackson complaining about the crimes, whereby he responded to
       me via email and phone to apologize about the false claims filed by Ambassadors Frank Wisner and Edward Gabriel
Pg.030 Letter from US Embassy confirming that I never “hacked” them as AST was falsely claiming (on their behalf and without
       their authorization, although they were lying to the King of Morocco and the police claiming the Embassy was backing them.
Pg.031 Email from myself to the AST terrorists demonstrating how we traditionally talk to each other for years
Pg.032 Letters from other AST employees who witnessed these crimes
Pg.034 Article describing how AST closed a mosque in the school because they are an LGBT organization and so they have always
       tried to stop Muslims from being Muslim (even in their own country).
Pg.035 Minutes AST Board Meeting
Pg.037 Article about Yahya Rouach, the intermediary to the settlement between myself and AST, and the person who crafted the
       silver box to house Cilvaringz “Wu-tang secret album”
Pg.039 Apology letter from Stephen Eastman, son of the US Consul Harland Eastman
Pg.040 Letter from Ambassador Gabriel confirming my employment
Pg.041 Email where I renounced my Moroccan citizenship. The Moroccan government claims it is illegal for me to renounce my
       citizenship and they do not recognize my renunciation, even though I was not even born there and never requested citizenship
       from them to begin with.
Pg.042 Settlement contract with AST with copy of check.
Pg.058 Apology letter from Ambassador Gabriel
Pg.059 Email from Ambassador Gabriel notifying Mark Simpson of the settlement, which he subsequently breached
Pg.060 Minutes AST Board Meeting
Pg.063 Emails exchanged between all the parties which resulted in AST filing false charges against me in New York. In one of the
       emails I am threatening the former Athletics Director of AST concerning his statutory rape of a Moroccan girl, which was
       covered up by AST, the FBI and the Moroccan government
Pg.078 False criminal complaint filed against me by AST
Pg.080 Affidavit in support of false criminal complaint filed against me by AST
Pg.081 District of Delaware order admitting that they are destroying evidence in the false federal threat case they were already
       planning to file against me since at least 2014
Pg.082 Email from Mark Simpson to Edward Gabriel, admitting his friendship with the Manhattan District Attorney Cyrus Vance
       (who was illegally prosecuting me in New York at that time), and blackmailing Stephen and Harland Eastman because they
       were part of the AST pedophile ring.
Pg.084 Another article discussing the silver “Wu-tang” box manufactured by Yahya Rouach
Pg.086 Order from the Court asserting that “threats of violence” will be treated as a civil matter resulting in sanctions, to include
       monetary sanctions (and not falsified federal criminal threat cases).
Pg.088 Email from myself to Yahya Rouach
Pg.092 Letter from New York prosecutors dismissing false charges filed against me by Mark Simpson
Pg.093 Email from AST threatening me and using the email of a Federal Judge in Florida to do it.
Pg.094 Order by the Court refusing to recuse themselves despite alleging that they were illegally threatened by me, all of which took
       place long before they filed the false threat charges.
Pg.095 Certified dismissal of the false charges filed by AST against me in New York
Pg.096 Email from the New York court admitting that the prosecutors could not prove their case beyond a reasonable doubt, despite
       my very graphic threats of violence against AST (because they were caught illegally threatening me to incite me).
Pg.097 Another article describing the Wu-tang “secret album,” which may contain music stolen from me by Cilvaringz
Pg.099 These are some of the internet traces confirming that all the illegal threats and defamation published against me, did indeed
       originate with AST as I knew all along
Pg.106 These are some articles documenting the life and death of Joseph McPhillips, prolific pedophile in Morocco since the 1960s
Pg.115 These are some articles documenting Oliver Stone and his wife, Najwa Sarkis, who were involved with AST for many
       decades. My mother used to work directly with Najwa Sarkis at the Moroccan Mission, I attached one of her employment
       letters.
Pg.117 Books documenting known AST agents who are directly affirmed to be pedophiles (and quite openly so).
Pg.122 These are my report cards from when I attended AST in 1987 (when the Headmaster Joseph McPhillips attempted to molest
       me.

Appendix B2 – The American School of Tangier
Evidentiary archive of Ambassador Edward M. Gabriel’s lobbying activities on behalf of the King of Morocco

Appendix C1 – The Federal “Threat” Case
Pg.001 Article proving that my Court assigned counsel in the criminal case had lied to me when he claimed that he did not know
       Magistrate Mary Thynge, the judge I was accused of threatening.
Pg.002 Email handing my terrorism mediation activities over to AST due to their continued interference with them
         Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 21 of 24 PageID #: 273
Pg.004 Email confirming that Donald Trump received my entire dossier regarding Hillary Clinton’s illegal involvement with AST,
       long before the election. I was contacted by someone from his campaign who confirmed they received it and they would call
       me back, but they never did.
Pg.005 Marshals reports
Pg.007 Thynge Email confirming that Larry Seegull engaged and illegal ex-parte conversation with her before forwarding it to her
Pg.011 FBI Interview with AST’s Chuck Kresslein
Pg.012 Marshals report
Pg.014 FBI interview with me, which I have a full recording of the conversation to prove 302 form was written in a manner designed
       to deliberately exclude relevant exculpatory information.
Pg.015 Marshals reports
Pg.021 Indictment
Pg.025 Letter regarding illegal theft of my property by the FBI
Pg.029 Emails to the Public Defenders who were deliberately trying to sabotage my defense.
Pg.033 Google subpoena response proving that my computer which was stolen by the FBI, had a functioning operating system up
       until the moment of my arrest and confiscation of the computer.
Pg.037 More letters/emails from the Public Defenders who were deliberately trying to sabotage my defense
Pg.041 Letter containing competency report that the Public Defenders maliciously refused to accept in order to continue to
       deliberately sabotage my case
Pg.045 More letters/emails from the Public Defenders who were deliberately trying to sabotage my defense.
Pg.054 Affidavit - Family
Pg.056 More letters/emails from the Public Defenders who were deliberately trying to sabotage my defense.
Pg.061 Affidavit - Family
Pg.065 Investigative Report from the Public Defenders which they refused to conduct for several months
Pg.067 More letters/emails from the Public Defenders who were deliberately trying to sabotage my defense.
Pg.072 FBI interview with Mary Thynge
Pg.073 Letter – Refusal by US government to accept renunciation of my United States citizenship
Pg.074 FBI Report - Computer
Pg.077 Affidavit – Computer expert, confirming serious anomalies contained in the FBI computer report
Pg.080 Google response confirming that they have no servers located in the State of Delaware, and thus there was never any
       jurisdiction upon me in Delaware because I never sent any email to Delaware.
Pg.082 Thynge email to the Prosecutors
Pg.083 Plea agreement
Pg.091 Presentence investigation report confirming Thynge lied when she claimed she was suffering extreme emotional stress as a
       result of my “threat,” and confirming the government had been manufacturing false schizophrenia reports against me since
       the 911 attacks.
Pg.094 More false and forged schizophrenia diagnosis that the courts refuse to allow me to challenge.
Pg.107 Emails exchanged with the Probation Department confirming that they forged a false medical report and then covered it up
       by preventing me from being able to obtain a copy of my own medical file, even though it is against Florida law to prohibit
       me from obtaining a copy.
Pg.124 Response from the Chief of Probation in Florida, refusing to allow me to obtain a copy of my medical file.
Pg.125 Internet archive.org snapshot of my website taken on 1/20/2019 proving that I did place the date of the 3/14 terrorist attack
       online before it occurred.
Pg.126 Copy of the cryptomedia site where the 6/11 terrorist threat was posted starting since 2015.
Pg.128 Articles documenting another case involving Special Agent Scott Duffey, the same FBI Agent that illegally framed me in this
       false case using the exact same tactics used against Mr. Toby Lopez, as documented in these articles.
Pg.141 A copy of the defensive website I placed online from 2015-2016 in response to the crimes being committed against me.
Pg.150 An article describing the illegal law-enforcement tactic of “Parallel Construction.”
Pg.153 18 USC 2255 Petition filed in EDPA Case No. 16-cr-365, ECF#201

Appendix C2 – The Federal “Threat” Case
Transcripts for all proceedings: District of Delaware Case No. 16-cr-28 and Eastern District of Pennsylvania Case No. 16-cr-365

Appendix D – The Terrorism Investigation
Pg.001 Article – Ambassador Frank G. Wisner’s involvement with Sheikh Rahman.
Pg.019 Various articles and books documenting the scandal with Sheikh Rahman
Pg.023 Article documenting the murder of Mohammed Syed, which I was able to link to the same cell of operatives involving Daoud
       Gilani, the mastermind of the Mumbai Massacre
Pg.024 Various articles and books documenting the scandal with Sheikh Rahman
Pg.038 Articles documenting the illegal physical abuse of Sheikh Rahman that I witnessed directly when I was in that same prison
       with him.
         Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 22 of 24 PageID #: 274
Pg.040 Various articles documenting the standoff I had with the government following the 911 attacks. When they started
       threatening me with a bioterrorism attack against the Middle East, I issued a counter threat that I had smuggled nuclear
       weapons into New York and was going to blow up the entire city if they didn’t release him.
Pg.050 Various articles either describing me, or describing my conduit to Bin Laden.
Pg.053 Various articles documenting one of the drug rings that helped fund the 911 attacks.
Pg.060 An email I sent to Mandy Mourad, the journalist who attended my meeting with Sheikh Rahman’s lawyer and son in 2009
Pg.062 Another article documenting one of the drug rings that helped fund the 911 attacks.
Pg.065 More articles concerning Sheikh Rahman
Pg.074 Various emails related to this matter.
Pg.132 My attempt to file a police report concerning the imminent assassination of Bin Laden, which I knew would occur once I
       attempted to leak his location after I discovered it through a mole in the Pakistani government
Pg.133 Articles concerning the Marrakesh Bombing, one of them with a member of my family commenting on the attack
Pg.136 Email from Federal Agent threatening to kill me for reporting the terrorism crimes
Pg.137 Article further confirming Al-Qaeda direct involvement with Mumbai Massacre
Pg.139 Article confirming President Mohamed Morsi’s attempt to obtain return of Sheikh Rahman
Pg.141 Letters of Senators opposed to release of Sheikh Rahman
Pg.144 Sheikh Rahman’s lawyers card, which I obtained during my trip to Egypt in 2013 (the day the Egyptian security officials
       ordered me not to return to his office).
Pg.145 Emails with myself and the FBI after I left to Egypt, whereby they refused to speak to me after emailing me a request to
       speak to me.
Pg.149 More emails concerning Sheikh Rahman
Pg.154 Letter confirming that my father’s friend, Imam Siraj Wahaj, was also a character witness for Rodney Hampton-el
Pg.160 Article confirming that there is still much information the FBI is hiding about the 911 attacks, to include everything
       documented in my litigation.
Pg.162 Article documenting the bombing of the Duroy hotel after I stashed a USB there containing evidence I acquired during my
       long-term investigation. I also attached my booking for the hotel and a copy of the business card I took to prove I was there.
Pg.167 Email to the “media wing” of the Islamists
Pg.169 Transcripts of the DEA lecture series discussing one of the individuals who funded the 911 attacks. This transcript
       documents the fact that I instructed a member of the Baz Mohamed organization to inform upon them (because the DEA was
       blocking me from doing it), and so he sent an anonymous letter to them and they admit to receiving it and starting their entire
       investigation based upon that letter.
Pg.177 The docket of Ikram Haq and the New Jersey heroin case linked to the murder I witnessed in 1994.
Pg.179 Various documents proving that I was an inmate at FMC Rochester at exactly the same time as Sheikh Rahman (a fact that
       the government claims to be a “delusion”). I included a map of the prison which showed where I was located and where he
       was located.
Pg.192 Articles documenting the connections between Daoud Gilani and Ikram Haq, the same person who was listed as a suspect in
       the 1994 Murder that I witnessed and knew was related to Al-Qaeda (at a time before Al-Qaeda was not even publicly
       acknowledged to exist).
Pg.211 302 investigative reports proving that the same AUSA Leslie Brown who was obstructing investigation of the murder I knew
       to be linked to Al-Qaeda, was herself interviewing the main Al-Qaeda terrorists that were prosecuted and convicted alongside
       Sheikh Rahman.
Pg.215 Email to Peter Bergen on 3/13/2019 leaking one of the Ramsey Clark recordings, for which terrorists were threatening to
       retaliate against Muslims with a terrorist attack (which is why the recording was kept secret for 6 years since it was made in
       2013, as the threats of violence were preventing it).
Pg.216 18 USC 3500 evidence confirming the DEA was aware Kabbaj was a member of their explorer program
Pg.225 Email leaking the recording contained in Appendix G8 to Peter Bergen of CNN and the Islamist media, which resulted in
       retaliatory terrorism attack the next day.

Appendix E – Various Evidence
Pg.001 Affidavit of Danny Cruz
Pg.003 Various documents/articles concerning the DEA Explorer program and my involvement with it, to include a holiday card sent
       to my address in Queens, and signed by the leadership of the DEA in New York at that time.
Pg.008 Various documents/articles concerning Syed Farooq Ahmed, my Pakistani mole who helped me locate Bin Laden in
       Abbottabad and was killed for it.
Pg.013 Various documents/articles concerning the “hacker” war triggered by AST and their crimes against me
Pg.020 A document from my days as a “hacker” which lists several of the BBS systems where I eventually ran into terrorists who
       were members of other organizations.
Pg.032 Various documents confirming my involvement with another known hacker crew called Eagle Soft Incorporated. As you can
       see in these documents, I lived just two minutes away from “Prowl’s Place,” which was one of the BBS sites operated by the
       organization. I used to hang with Prowl and his brother almost daily at a period of time, while I was myself running my own
       hacking crew just down the block from him, where we used to compete with each other and other “hackers” in my
       neighborhood, which had some of the best hackers in the world (including myself).
         Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 23 of 24 PageID #: 275
Pg.045 Documents concerning the illegal prosecution engaged against me by the FBI in Florida in 2005. The federal informant who
       filed the false charges against me, Marjorie Malone, was again just recently involved in some sort of shootout at her home
       which the FBI and Sunrise Police Department covered up because of this scandal (but all the neighbors witnessed it because
       they actually contacted me to inform me about it, and also the entire community was shut down by the police for days while
       they investigated the shooting. I do not know if anyone died, but they are covering it up because it was really only a matter
       of time before something like that happened with her.
Pg.059 Articles/Documents concerning my uncle, General Tamdi
Pg.069 Articles concerning the fact that Morocco was the first nation to officially recognize the independence of America
Pg.084 Article concerning an assassination which my uncle is purported to have been involved with.
Pg.086 Letters from the schools I attended, including a letter confirming that a teacher illegally failed me right before the 911 attacks
       to try and sabotage my September graduation date. That event caused me to delay my trip to meet with Bin Laden from
       August of 2001 until October of 2001. The rest is history.

Appendix F – Additional Relevant News Articles
This is an archive of numerous articles that document crimes I either witnessed or acquired information about that is not public, all as
part of my journalism project to document the things I witnessed (which were covered in numerous media outlets). This is not an
exhaustive list, as there are many other crimes and incidents which I witnessed and documented (and which were independently covered
by the media).

Appendix G – Audio and Video Evidence Relevant to This Dispute
The following are YouTube links to various audio and video recordings relevant to this dispute. Please see description in the videos
for additional information concerning their relevance to this matter.

G1 - American School of Tangier Promo Videos
https://www.youtube.com/watch?v=5qzeUuVz9YY
https://www.youtube.com/watch?v=80Wib0Abndw

G2 - Ambassador Edward M. Gabriel Lobbying Activities
https://www.youtube.com/watch?v=n15-Iqq_WW0
https://www.youtube.com/watch?v=r7aYuBOamkA
https://www.youtube.com/watch?v=ERWD_AV3lt8
https://www.youtube.com/watch?v=6l6-YMJovrk
https://www.youtube.com/watch?v=0VK5s_WBG9I
https://www.youtube.com/watch?v=sYguxYeJIzE

G3 - Videos of Syed Farooq Ahmed, a high-level witness to the 911 attacks who was killed in Pakistan
https://www.youtube.com/watch?v=O6aGcdh9rVo
https://www.youtube.com/watch?v=M1i1tj9FmqM

G4 - This is a video of convicted serial rapist Mohamed Karimzada picking up a girl at Webster hall
https://www.youtube.com/watch?v=iTsByzGNj

G5 - Videos documenting the Lefrak City Drug Conspiracy which involves unsolved homicides still being obstructed by police.
https://www.youtube.com/watch?v=F03fwKwvpZ8
https://www.youtube.com/watch?v=Wqlom-QrQR0
https://www.youtube.com/watch?v=yKhvBpU_FVo
https://www.youtube.com/watch?v=ceNQrmmqgbI
https://www.youtube.com/watch?v=pqLn_URCoM8
https://www.youtube.com/watch?v=IW4Hp4KlI0k

G6 - Video documenting the Islamic Mission of America
https://www.youtube.com/watch?v=Gad6cScBgL0

G7 - Videos concerning the scandal involving Sheikh Omar Abdel Rahman
https://www.youtube.com/watch?v=2QdH5w1FAqQ
https://www.youtube.com/watch?v=P16wmidGaDI
https://www.youtube.com/watch?v=FDRvZwyZZJg
https://www.youtube.com/watch?v=DkXpdfD0mO0
https://www.youtube.com/watch?v=lc-mMR1aOoc
https://www.youtube.com/watch?v=0lnDOx1HAMk
https://www.youtube.com/watch?v=g6DZSQEdlWA
        Case 1:96-cr-00205-ERK Document 55 Filed 04/01/19 Page 24 of 24 PageID #: 276
https://www.youtube.com/watch?v=Mb0A9aDygCI

G8 - Audio of U.S. Attorney Ramsey Clark admitting to his illegal sabotage of the defense of Sheikh Omar Abdel Rahman
2013-07-15 2:15pm        https://www.youtube.com/watch?v=MxrhlQ1NBo4
2013-07-16 5:25pm        https://www.youtube.com/watch?v=DBXz-TD2wDU
2013-07-17 10:10pm       https://www.youtube.com/watch?v=lbli10swBUo
2013-07-18 12:56pm       https://www.youtube.com/watch?v=oq8YunzpvS0
2013-07-18 3:10pm        https://www.youtube.com/watch?v=tHe64vfMo-4

G9 - Audio recordings with Rami Hassan
https://www.youtube.com/watch?v=cQ3PfkkJrpY
https://www.youtube.com/watch?v=Cj4f9R8GKOk
https://www.youtube.com/watch?v=lf04DYYqsJY
https://www.youtube.com/watch?v=a3aVDxPqBrs
https://www.youtube.com/watch?v=RQx4xAAr1SQ

G10 - Audio recording of criminal trial in Florida where Kabbaj defended himself PRO SE and won acquittal on all charges
Introduction to trial           https://www.youtube.com/watch?v=274Rm-wVZ5A
Prosecutor Opening              https://www.youtube.com/watch?v=XvoNNG3gvTk
Defense Opening                 https://www.youtube.com/watch?v=ews-oOw6DH4
Marjorie Malone Direct Exam     https://www.youtube.com/watch?v=BlottK2SJD4
Marjorie Malone Cross Exam      https://www.youtube.com/watch?v=GaWDnBZDu6Y
Marjorie Malone Redirect Exam https://www.youtube.com/watch?v=8sn0LD0gx3E
Officer Amanda Curet Direct     https://www.youtube.com/watch?v=9XAsUxzScVo
Officer Amanda Curet Cross      https://www.youtube.com/watch?v=7t1fa0aR8Kg
Prosecutor Rests and Motions    https://www.youtube.com/watch?v=KB85aJmSYJg
Lourdes Salgado Direct          https://www.youtube.com/watch?v=B-xFCCWQBTE
Lourdes Salgado Cross           https://www.youtube.com/watch?v=JTV2PbB37k4
Defense Rests and Motions       https://www.youtube.com/watch?v=O8Y9uD5F1yo
Prosecutor Closing 1            https://www.youtube.com/watch?v=FJZUmblVzOk
Defense Closing                 https://www.youtube.com/watch?v=qjrypW41bCc
Prosecutor Closing 2            https://www.youtube.com/watch?v=9AuaX37nvwU
Jury Instructions               https://www.youtube.com/watch?v=yP6WZpC5wtg
Verdict                         https://www.youtube.com/watch?v=K4Cl63u6EN4

G11 - Audio recording of federal drug case presided over by Edward R. Korman
Asfand Ghazi Direct Exam         https://www.youtube.com/watch?v=0q_0_3MWFqs
Asfand Ghazi Cross Exam          https://www.youtube.com/watch?v=LjA4t0Fby7A
SA Donald Baily Direct/Cross     https://www.youtube.com/watch?v=av9v8nnQptg
Closing Arguments                https://www.youtube.com/watch?v=BHspYWDIZZ0
Sentencing                       https://www.youtube.com/watch?v=vhjGNCWfrfc
Exculpatory “Robert” tape        https://www.youtube.com/watch?v=QesY8X03Kok

G12 – Conversation confronting Dan Dorsky for his crimes
https://www.youtube.com/watch?v=jzNKMlaFcYY

G13 – Conversation with FBI, attempting to report terrorism/homicide information they have been obstructing since before 911
https://www.youtube.com/watch?v=s4kWG9qZQr0
https://www.youtube.com/watch?v=9VulmFDjH7E
